Citation Nr: 1760961	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  09-04 294	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota
 
 
THE ISSUE
 
What initial rating is warranted for posttraumatic stress disorder with depressive disorder prior to August 9, 2012?
 
 
REPRESENTATION
 
Appellant represented by:  Robert V. Chisholm, Attorney

 
ATTORNEY FOR THE BOARD
 
Paul Bametzreider, Associate Counsel
 
 
 
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1968 to September 1971.  
 
This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  
 
The Veteran's claim was remanded by the Board in July 2012.  Thereafter, in December 2015, the Board granted an initial 50 percent rating for posttraumatic stress disorder prior to August 9, 2012.  The Veteran subsequently appealed that claim to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court granted a joint motion for remand.  
 
In September 2016, the Board again denied entitlement to a rating in excess of 50 percent for posttraumatic stress disorder prior to August 9, 2012, and remanded the issue of entitlement to a total disability evaluation based on individual unemployability for additional development. The Veteran appealed the Board's denial of an increased rating for posttraumatic stress disorder prior to August 9, 2012 to the Court. In April 2017, the Court granted a Joint Motion for Remand and the matter is again returned to the Board for further adjudication. 
 
A review of the record indicates that the issue of entitlement to a total disability evaluation based on individual unemployability is still being developed by the Agency of Original Jurisdiction (AOJ).  As such, that issue cannot be addressed by the Board at this juncture.
 
 
 
FINDING OF FACT
 
Resolving reasonable doubt in the Veteran's favor, for the period prior to August 9, 2012 his posttraumatic stress disorder with depressive disorder was manifested by total occupational impairment. 
 
CONCLUSION OF LAW
 
The criteria for a 100 percent rating for posttraumatic stress disorder with depressive disorder prior to August 9, 2012 have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Veteran asserts that his service-connected posttraumatic stress disorder with depressive disorder was more severe than represented by the 50 percent rating assigned prior to August 9, 2012. In a June 2007 rating decision VA granted entitlement to service connection for posttraumatic stress disorder, and assigned a 30 percent rating effective May 31, 2006. The Veteran appealed from that initial rating.
 
Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. The United States Court of Appeals for Veterans Claims also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-27. 

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.
 
In August 2017 a private psychologist opined, in pertinent part, that the Veteran's posttraumatic stress disorder with depressive disorder had been so severely disabling as to render the appellant "fully unable to successfully secure and follow substantially gainful employment since he last worked on a consistent basis in 2005 to the present." In particular, the psychologist highlighted symptoms of recurrent thoughts about his traumatic stressor; traumatic nightmares; flashbacks; intense and prolonged distress and physiologic reactivity after exposure to traumatic triggers; avoiding memories, thoughts, feelings, and external reminders; limited recall of period surrounding traumatic stressor; negative emotional state; diminished interests; alienating himself from others; constricted affect; irritability; hypervigilance; an exaggerated startle response; limited concentration; insomnia; a depressed mood, an increased appetite and weight gain, insomnia, intermittent psychomotor agitation and retardation, fatigue and loss of energy, feelings of worthlessness and guilt, diminished concentration, and recurrent thoughts of death without suicidal ideation. The private psychologist opined that such symptoms would "make it very difficult" for the Veteran to participate in the required activities of gainful employment. 
 
The August 2017 psychiatrist's report is corroborated by June 2017 records received from the Social Security Administration which reflect that the Veteran's earned annual income did not exceed the federal poverty threshold from 2006 onward. (Historical poverty thresholds can be viewed at the website for the U.S. Census Bureau, https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html).
 
The Board acknowledges that a February 2007 VA examiner found that the appellant's posttraumatic stress disorder was productive of "definite impairment" of work-related abilities.  That examiner did not opine that the Veteran was rendered totally unemployable by posttraumatic stress disorder alone. An August 2012 VA examiners found that posttraumatic stress disorder was productive of occupational and social impairment with reduced reliability and productivity, but declined to find total occupational and social impairment. 
 
VA treatment records and relevant global assessment of functioning scores for the pertinent period have generally reflected moderate rather than the severe symptomatology contemplated by the criteria for a 100 percent rating. Indeed, the record does not reveal evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name, as contemplated by the 100 percent rating criteria. 
 
Nonetheless, the August 2017 psychologist reported that the Veteran's service-connected psychiatric disabilities were productive of such severe symptomatology as to prevent gainful employment since at least May 2006. That report is highly probative, it is supported by extensive rationale, and it is corroborated by Social Security Administration income records.  There is no contrary expert vocational opinion.  As such, the Board attributes high probative weight to the conclusions of the August 2017 report. See Owens v. Brown, 7 Vet. App. 429 (1995) (VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so). 
 
Based on the totality of the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's posttraumatic stress disorder was productive of total occupational impairment prior to August 9, 2012. As such, a 100 percent rating is warranted. Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")
 
 
ORDER
 
Entitlement to an initial 100 percent rating for posttraumatic stress disorder with depressive disorder prior to August 9, 2012 is granted subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


